Citation Nr: 0717287	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  01-02 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for hypertensive heart disease.

2.  Entitlement to an initial disability rating in excess of 
10 percent for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 




INTRODUCTION

The veteran had active service from September 1974 to 
February 1979.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision, the RO denied entitlement to a disability rating in 
excess of 30 percent for hypertensive heart disease.  In 
January 2002 the RO assigned a separate 10 percent disability 
rating for hypertension, effective July 17, 2000. 

In July 2003, March 2005, and October 2005 the Board remanded 
the claim for additional development.  The development having 
been completed, the claim is again before the Board for 
appellate review. 


FINDINGS OF FACT

1.  The veteran's hypertensive heart disease has not 
manifested in any episodes of acute congestive heart failure 
in the past year; workload greater than 3 METs but not 
greater than 5 METs which results in dyspnea, fatigue, 
angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.

2.  The veteran's hypertension is manifested by systolic 
blood pressure predominantly between 130 and 140, and 
diastolic pressure predominantly between 80 and 90, with 
continuous medication required. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for hypertensive heart disease are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 
Part 4, Diagnostic Code 7007 (2006).  
2.  The criteria for a rating in excess of 10 percent for 
hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected hypertensive 
heart disease and hypertension are more severe than his 
current disability ratings indicate. In October 2000 the RO 
denied entitlement to a disability rating in excess of 30 
percent for hypertensive heart disease pursuant to 38 C.F.R. 
§ 4.104, Diagnostic Code 7007. In January 2002 a separate 10 
percent disability rating for hypertension was assigned 
pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7. After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.

Hypertensive Heart Disease
Pursuant to Diagnostic Code 7007, a 60 percent disability 
rating is assigned where hypertensive heart disease manifests 
in more than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METS but not 
greater than 5 METS results in dyspnea, fatigue, angina, 
dizziness, or syncope; or left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  A 30 percent 
disability rating is assigned where a workload of greater 
than 5 METS but not greater than 7 METS results in dyspnea, 
fatigue, angina, dizziness, or syncope; or evidence of 
cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram, or x-ray.  

The veteran underwent a VA heart examination in September 
2000. He reported atypical chest pain and stated that his 
main complaints were headaches.  On examination, the 
veteran's heart was a regular rate and rhythm.  A 2/6 
systolic murmur was heard best at the upper left sternal 
border.  Diagnostic tests revealed concentrical increase in 
left ventricular wall thickness, left arterial chamber 
dilation, a normal right ventricle chamber and atrial 
chamber, and minimal tricuspid regurgitation.  The veteran's 
left ventricular ejection fraction was greater than 55%.  The 
examiner diagnosed hypertension and left ventricular 
hypertrophy (LVH).  

The veteran sought treatment for chest pain in November 2000.  
A chest x-ray revealed a somewhat enlarged heart.  The aorta 
was uncoiled and calcification of the aortic wall was 
observed.  The veteran's physician concluded the findings 
were chronic in nature.  

The veteran underwent a VA hypertension examination in June 
2005.  The veteran reported a history of stroke in 2001.  The 
veteran's echocardiogram revealed normal sinus rhythm and 
left axis deviation. An echocardiogram revealed normal 
chambers and normal left ventricular systolic function with 
an estimated left ventricular ejection fraction of 55%.  The 
veteran's valves appeared normal, although Doppler testing 
revealed mild tricuspid regurgitation.  No pericardial 
effusion was noted, and the veteran's aortic root was not 
dilated.  The examiner diagnosed mild cardiomegaly with no 
significant new findings since x-rays performed in September 
2000.  He concluded that the veteran's most recent 
echocardiogram did not show LVH, although the veteran had a 
history of LVH.  The examiner noted that LVH can improve with 
better control of hypertension.  Based on the current 
echocardiogram report, the examiner concluded that the 
veteran did not currently have hypertensive heart disease. 

The veteran underwent a VA heart examination in November 
2005.  The veteran's cardiac examination was normal and x-
rays indicate the veteran's heart size was normal.  Although 
the examiner reported an estimated workload of 3-5 METS, 
stress testing was not performed.  The examiner did not 
indicate that exercise stress testing could not be performed 
for medical reasons.    

The veteran underwent a VA supplemental heart examination in 
July 2006.  Diagnostic tests revealed no evidence of 
reversible ischemia.  However, gaited left ventricular 
function was estimated to be 75 percent by computer analysis.  
Myocardial perfusion stress test achieved a workload of 6 
METS but not greater than 7 METS.   

In light of the evidence of record, the veteran is not 
entitled to a disability rating in excess of 30 percent.  
There is no evidence that the veteran has experienced an 
episode of acute congestive heart failure at any time 
relevant to the instant appeal.  Exercise stress tests 
performed in July 2006 indicate the veteran is capable of 
sustaining a workload of 6 METS but not greater than 7 METS. 
Diagnostic tests performed at that time revealed an ejection 
fraction of 75 percent.  There is no evidence of left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent at any time relevant to the instant appeal.

The veteran did not undergo exercise stress testing prior to 
November 2005. Although the VA examiner provided an estimated 
workload in November 2005, exercise stress testing was not 
performed.  38 C.F.R. § 4.104 provides that when a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples) may be used. The November 2005 VA 
examination report does not indicate exercise stress testing 
was not medically feasible; therefore, the examination was 
inadequate.  Therefore, at no time relevant to this appeal 
have exercise stress test values revealed a workload greater 
than 3 METs but not greater than 5 METs which results in 
dyspnea, fatigue, angina, dizziness, or syncope.  The Board 
concludes, therefore, that the criteria for an increased 
disability rating pursuant to 38 C.F.R. § 4. 104, Diagnostic 
Code 7007 are not met.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable and the claim must be denied.

Hypertension
A January 2001 rating decision established a separate rating 
for hypertension and assigned a 10 percent disability rating, 
effective July 17, 2000.  In a claim for an original or 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded. AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Because the veteran has 
appealed the initial rating, the Board must consider the 
applicability of staged ratings covering the time period in 
which his claim and appeal have been pending. Fenderson v. 
West, 12 Vet. App. 119, 126-27 (1999).

Pursuant to Diagnostic Code 7101, a 20 percent rating is 
assigned when diastolic pressure is predominantly 110 or 
more; or systolic pressure is predominantly 200 or more.  A 
10 percent rating is assigned when diastolic pressure is 
predominantly 100 or more, or; systolic pressure is 
predominantly 160 or more, or; a minimum 10 percent rating 
may be assigned for an individual with a history of diastolic 
blood pressure of predominantly 100 or more who requires 
continuous medication for control.

The veteran's blood pressure has been measured on several 
occasions of record, to include four VA examinations, as well 
as VA outpatient records and private medical treatment 
records.  His systolic blood pressure has ranged from 115 (in 
November 2004) to 168 (in November 2005), with readings 
predominantly in the 130 to 140 range.  His diastolic 
readings have ranged from 74 (in June 2005) to 107 (in 
November 2005).  His diastolic readings have predominantly 
been in the 80 to 90 range. The veteran requires continuous 
medication to control his hypertension.  The June 2005 VA 
hypertension examination report indicates the veteran's 
hypertension is under good control. 

In light of the evidence of record, the veteran is not 
entitled to a disability rating in excess of 10 percent for 
his service-connected hypertension.  The veteran's diastolic 
pressure has not been predominantly 110 or more, or his 
systolic pressure predominantly 200 or more.  The Board 
concludes, therefore, that the criteria for an increased 
disability rating pursuant to 38 C.F.R. § 4. 104, Diagnostic 
Code 7101 are not met.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
In addition, the evidence does not reveal manifestations of 
the veteran's hypertension warranting a higher disability 
rating for a specific period or "staged rating" at any time 
since the effective date of the claim.  Fenderson, 12 Vet. 
App. 119, 126-27 (1999).

Extraschedular Rating

The Board must consider whether an extraschedular rating may 
be in order.  The Board does not have the authority to 
assign, in the first instance, a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1), and given 
the circumstances of this case, there is no basis to refer 
this matter to the designated VA officials for consideration 
of an extraschedular rating.  Extraschedular ratings are 
limited to cases in which there is an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, such as to render impractical the 
application to the regular schedular rating standards.  

There is no evidence that the veteran's service-connected 
hypertensive heart disease and hypertension have resulted in 
frequent hospitalizations during the time period relevant to 
his August 2000 claim for increased disability ratings.  
Further, there is no evidence that his disability has 
resulted in excessive absences or otherwise impaired his 
ability to retain employment.  In the absence of evidence 
documenting exceptional or unusual circumstances, the 
veteran's service-connected right-side epididymitis 
disability alone does not place him in a position different 
from other veterans with a 40 percent disability rating.  

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish entitlement to an increased disability rating in 
correspondence dated March 2001 by informing him of the 
evidence he was required to submit, including any evidence in 
his possession, and the evidence that the RO would obtain on 
his behalf.  Notification regarding disability ratings and 
assignment of effective dates was provided in the January 
2007 supplemental statement of the case. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim, the RO obtained 
his service medical records, VA treatment records, private 
medical records and furnished him with VA medical 
examinations in July 1998, September 2000, June 2005, 
November 2005, and July 2006.  The veteran has not indicated 
the existence of any other evidence that is relevant to this 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of this claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim. 


ORDER

1.  Entitlement to a disability rating in excess of 30 
percent for hypertensive heart disease is denied.

2.  Entitlement to an initial disability rating in excess of 
10 percent for hypertension is denied.  



____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


